Title: John Lloyd to the American Commissioners, 4 February 1779: résumé
From: Lloyd, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, February 4, 1779: Although I am not authorized to answer your letter of January 26 to several “American Gentlemen,” I feel compelled to acknowledge its receipt. The reason it is not done jointly is the reluctance of the Gentlemen to give any advice on the subject of free ports, fearing censure from their countrymen. The weather is moderating, and the river should be free of ice in a few days.>
